DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57, 64, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 has been amended to require “each catcher plate arrangement has a most projecting rim and a first distance from said most projecting rim to a side surface of a respective one of the two plate shaped targets is smaller than a second distance between said most projecting rim and a surface of the respective one of the two plate shaped targets, wherein the first distance is measured in a plane that extends parallel to a respective plate plane of the respective one of the two plate shaped targets and perpendicular to a length extent of said most projecting rim, wherein the second distance is measured in a plane that extends perpendicular to said respective plate plane of the respective one of the two plate shaped targets and perpendicular to said length extent of said most projecting rim”. It is unclear as to the structural relationship being required between the most projecting rim of the catcher plate arrangement and one of the two plate shaped targets based on the first and second distances.
Claim 64 has been amended to require an oxygen gas feed arrangement discharging into said reaction space and/or downstream said open coating outlet area being restricted by said catcher plate arrangements. It is unclear as to whether the ‘oxygen gas feed arrangement’, the ‘open coating outlet area’, or both is/are being restricted by the catcher plate arrangements.
Claim 80 recites the limitation "the sputter surface".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-55, 57-74, and 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP No. 2005226091) in view of Yada (JP No. 59211575).
With respect to claim 54, Ogawa discloses a sputter source to sputter coat a substrate [13] (abstract; machine translation para 0026), with fig. 1 depicting the sputter source comprising two plate shaped targets [1],[1a] extending along respective plate-planes with a reaction space [5] therebetween, the two plate shaped targets [1],[1a] having respective sputter surfaces facing each other and being mutually inclined with each other (machine translation para 0027-0028), an anode arrangement of target ground shields and chamber [2] (machine translation para 0029), a magnet arrangement [10],[10a] along each of the two plate shaped targets [1],[1a], wherein each magnet arrangement [10],[10a] generates a magnetic field along a predominant portion of each of the two plate shaped targets [1],[1a] and into the reaction space [5] (machine translation para 0030-0031), an open coating outlet area from the reaction space [5] to a coating space, the open coating outlet area limited by mutually facing rims of the two plate shaped targets [1],[1a], reaction sputter surfaces transiting to respective side surface areas along the mutually facing rims, and deposition preventing plates (i.e. catcher plate arrangement) [17],[17a] along each of the mutually facing rims and distant from the two plate shaped targets [1],[1a] such that the catcher plate arrangement [17],[17a] projects in a direction towards each of the two plate shaped targets [1],[1a] and into the open coating outlet area (machine translation para 0026, 0036, and 0038-0039), which thereby restricts the open coating outlet area as limited by the mutually facing rims of the two plate shaped targets [1],[1a]. Ogawa further depicts in fig. 1 the catcher plate arrangement [17],[17a] has an overall surface which predominantly consists of first and second extended surface areas that are outer surface areas, wherein the first extended surface area is exclusively (i.e. only) exposed by line-of-sight to the reaction space [5] and the second extended surface area is exclusively (i.e. only) exposed by line-of-sight to the coating space, and the second extended surface area is opposite the first extended surface area.
However Ogawa is limited in that the mutually facing rims having respective transition surface areas having a smaller radius of curvature than adjacent areas of respective sputtering surfaces is not suggested.
Yada teaches in figs. 5a-b a sputter target comprising a sputter surface transiting into a side surface area, the side surface area having a smaller radius of curvature than an adjacent area of the sputter surface (abstract). Yada cites the advantage of the smaller radius of curvature as preventing abnormal discharge during sputtering (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the smaller radius of curvature as taught by Yada into each of the two plate shaped targets of Ogawa to gain the advantage of preventing abnormal discharge during sputtering.
With respect to claim 55, modified Ogawa further discloses the sputter source coats the substrate [13] with an oxide (machine translation para 0023 and 0027).
With respect to claim 57, modified Ogawa further depicts in fig. 1 each catcher plate arrangement [17],[17a] has a most projecting rim and a first distance from the most projecting rim to a side surface of each respective target of the two plate shaped targets [1],[1a], wherein the first distance is measured in a plane that extends parallel to a respective plate plane and perpendicular to a length extent of the most projecting rim, and wherein the second distance is measured in a plane that extends perpendicular to the respective plate plane and perpendicular to the length extent of the most projecting rim.
With respect to claims 58-62, modified Ogawa further depicts in figs. 1 and 6 the plate-planes of the two plate shaped targets [1],[1a] capable of being parallel and symmetrical to a central plane, wherein the mutually facing rims of the two plate shaped targets [1],[1a] are also parallel in addition to being linear, and wherein the central plane is perpendicular to a plane that extends along the open coating outlet area. Fig. 1 further depicts the two plate shaped targets [1],[1a] as rectangular or square in a cross-sectional plane.
With respect to claim 63, modified Ogawa further discloses the two plate shaped targets [1],[1a] each comprise an oxide (machine translation para 0027).
With respect to claims 64 and 65, modified Ogawa further depicts in fig. 1 an oxygen gas feed arrangement [18],[18a] for discharging oxygen downstream the open coating outlet area restricted by the catcher plate arrangement [17],[17a], and a gas arrangement [16],[16a] for discharging gas into the reaction space [5] (machine translation para 0035-0037).
With respect to claim 66, modified Ogawa further depicts in fig. 1 the catcher plate arrangement [17],[17a] in a shape of a plane.
With respect to claim 67, Although Ogawa does not specify a particular material for the catcher plate arrangement [17],[17a], the catcher plate arrangement [17],[17a] would expectantly be made of an electrically conductive or non-conductive material (such as Hirata US 2008/030417 cited below for claims 75 and 76), which encompasses metals and ceramics.
With respect to claims 68 and 69, modified Ogawa further depicts in fig. 1 the anode arrangement comprises target ground shields (i.e. lateral anode plates) (machine translation para 0006 and 0029), with fig. 1 further showing that the lateral anode plates complements a two-side delimitation of the reaction space [5] by the two plate shaped targets [1],[1a] to a three-side delimitation of the reaction space [5], and the lateral anode plates complements a two-side delimitation of the reaction space [5] by the two plate shaped targets [1],[1a] to a four-side delimitation of the reaction space [5].
With respect to claims 70 and 71, modified Ogawa further depicts in fig. 1 the anode arrangement comprises target ground shields (i.e. lateral anode plates) (machine translation para 0006 and 0029), with fig. 1 further showing that the lateral anode plate complements a two-side delimitation of the open coating outlet area by the two plate shaped targets [1],[1a] to a three-side delimitation of the open coating outlet area, and the lateral anode plates complements a two-side delimitation of the open coating outlet area by the two plate shaped targets [1],[1a] to a four-side delimitation of the open coating outlet area.
With respect to claim 72, modified Ogawa further depicts in fig. 1 the anode arrangement comprises a target ground shield (i.e. anode plate) opposite to the open coating outlet area with respect to the reaction space [5] (machine translation para 0006 and 0029).
With respect to claim 73, modified Ogawa further discloses the anode arrangement comprises the chamber [2] (machine translation para 0006 and 0029), with fig. 1 depicting the chamber [2] surrounding or ‘framing’ the open coating outlet area, and thus the chamber [2] is an anode frame.
With respect to claim 74, modified Ogawa further discloses the anode arrangement comprises target ground shields (i.e. anodes) each having an arrangement of strips along a border of the two plate shaped targets [1],[1a] and exclusively along the mutually facing rims (machine translation para 0006 and 0029).
With respect to claim 77, modified Ogawa further discloses the catcher plate arrangement [17],[17a] is two distinct plates (machine translation para 0026), and fig. 1 depicting each plate [17],[17a] as a ‘leg’ that forms a frame limiting and around the open coating outlet area.
With respect to claim 78, modified Ogawa further depicts in fig. 1 the magnetic field from the magnet arrangement [10],[10a] is generated uni-directionally from one sputtering surface to the other sputtering surface (machine translation para 0030).
With respect to claim 79 and 80, modified Ogawa further depicts in fig. 1 a third target [1b] covering the reaction space [5] and opposite the open coating outlet area, wherein the third target [1b] has an associated magnet arrangement [10b] generated along a sputter surface of the third target [1b] (machine translation para 0029 and 0032-0033).
With respect to claim 81, modified Ogawa further discloses each target comprises at least one of In, Sn, and Zn (machine translation para 0027 and 0032).
Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP No. 2005226091) and Yada (JP No. 59211575) as applied to claim 54 above, and further in view of Hirata et al (US 2008/030417).
With respect to claims 75 and 76, the combination of references Ogawa and Yada is cited as discussed for claim 54. However the combination of references is limited in that the anode arrangement comprising anode strips electrically connected with metal plates of the catcher plate arrangement are not suggested.
Hirata teaches in fig. 1 a similar sputter source as Ogawa, with Hirata further teaches in figs. 1-2 and 5-7 an anode arrangement [9] comprises an arrangement of members (i.e. strips) [91a]-[91d],[92] along a lower border (where the mutually facing rims are located as taught by Yada) of two plate shaped targets [21a],[21b], wherein a shield (i.e. catcher plate arrangement) [71] comprises projecting metal plates which are electrically and mechanically connected to the anode strips [91a]-[91d],[92] via bolts (para 0054-0070). Hirata cites the advantage of then anode strips electrically connected with the metal plates of the catcher plate arrangement as not forming an insulating film on the catcher plate arrangement and chamber walls, thereby preventing electrical discharge abnormalities (para 0062-0064).
It would have been obvious to one of ordinary skill in the art to include the anode strips electrically connected to the catcher plate arrangement as taught by Hirata in the anode arrangement of the combination of references to gain the advantage of preventing electrical discharge abnormalities.


Response to Arguments
Applicant’s Remarks on p. 9-11 filed 3/18/2022 are addressed below.

112 Rejections
Claim 57 has been amended to attempt to clarify a structural relationship between each catcher plate arrangement and respective plate shaped target based on first and second distances; this previous 2nd paragraph rejection is maintained in view of the amendment. The Examiner suggests that in Applicant’s potential response to this rejection, to show in the figures what is intended to be required by claim 57.
Claim 64 has been amended to clarify which structure (e.g. oxygen gas feed arrangement’, ‘open coating outlet area’, both) is being restricted; this previous 2nd paragraph rejection is maintained.
On p. 9, Applicant points to fig. 11 and para 0163-0165 of the Specification to provide clarity for claims 68-71; these 2nd paragraph rejections are withdrawn in view of Applicant’s explanation.

103 Rejections
Applicant’s arguments on p. 9-11 with respect to claim 54 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794